Citation Nr: 0844388	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include rib and vertebral fractures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In December 2005, the Board remanded the claim for further 
development.  In such remand, the Board also remanded the 
veteran's claim of entitlement to VA educational assistance 
because the RO did not issue a statement of the case after it 
received the veteran's November 2003 correspondence which was 
construed as a notice of disagreement.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  A statement of the 
case pertinent to the education issue was issued by the RO in 
October 2007, but there is no indication that the veteran 
ever perfected an apeal.  In any event, according to 
correspondence dated in July 2008, the veteran stated that he 
no longer wishes to pursue the education issue.  Thus, the 
issue of entitlement to educational assistance is not for 
appellate consideration.  

In a November 2007 rating decision, a finding of incompetency 
was confirmed by the RO.  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  Service medical records show treatment for a contusion of 
the left chest wall, and musculoskeletal back pain.    

2.  The competent medical evidence does not relate the 
veteran's current costochondritis to his active service, to 
include the chest wall injury.  

3.  The competent medical evidence does not relate the 
veteran's current scoliosis of the thoracic spine to service; 
rather, the medical evidence relates the veteran's scoliosis 
to postural problems or genetics.

4.  There is no medical evidence showing a superimposed back 
injury during service, and there is no medical evidence of 
in-service worsening of any congenital scoliosis.


CONCLUSION OF LAW

Residuals of a back injury, to include costochondritis and 
thoracic spine scoliosis, were not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2002, August 2003, and April 
2007 that fully addressed all notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  In the April 2007 letter, the veteran was provided 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the claims folder 
contains service treatment records, VA medical evidence, and 
private medical evidence.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Furthermore, 
specific medical opinions pertinent to the issue on appeal 
were obtained in April 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection Claim

The veteran is seeking service connection for residuals of a 
back injury, to include rib and vertebral fractures.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1131 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

In this case, the veteran asserts that he sustained the 
alleged fractures when he was attacked by a fellow 
serviceman, who held him down and hit his back multiple 
times.  The veteran recalls that he did not receive medical 
treatment for his injuries and that following service, he 
just "put up" with the pain because he was preoccupied with 
his severe psychiatric problems, which resulted in his 
discharge from service.

Service medical records show that in September 1986, the 
veteran received treatment for a left chest wall contusion 
sustained while playing basketball.  A notation on the 
treatment record reflects that the veteran provided a history 
of injuries sustained one month earlier while cleaning 
bulkheads, when a shipmate hit him in the back and a fellow 
serviceman had punched him in the back with his elbow.  The 
veteran reported low back pain of three days duration with 
radiation to the rib area and he expressed a concern that he 
may have sustained a broken bone.  On examination there was 
tenderness to T-10, with pain on palpation.  The assessment 
was musculoskeletal back pain.  The veteran was seen for 
follow-up three days later, and an examination at that time 
revealed mild tenderness to palpation over spinous processes 
T4 and T5 and over the ribs on the left from T8 to T10.  The 
assessment was status-post minor blunt trauma to ribs one 
month ago and minor musculoskeletal pain.

Additional service medical records show that the veteran was 
hospitalized in October 1987 for evaluation of psychotic 
symptoms.  The History and Physical Examination report 
pertaining to that admission shows that he gave a history of 
the onset of low back pain two weeks earlier.  The remaining 
service treatment records pertain to continuing 
hospitalization and medical evaluation board proceedings 
relating to the veteran's schizophrenia, which resulted in 
his discharge from service in March 1988.

Post-service VA treatment records and hospital summaries 
almost exclusively relate to the veteran's service-connected 
schizophrenia, for which a 100 percent schedular rating has 
been in effect from July 1992.

Pursuant to the Board's December 2005 remand, the veteran 
underwent VA examinations in April 2007.  According to the VA 
"bones" examination report dated in April 2007, the veteran 
reported rib pain and was diagnosed with costochondritis.  
The examiner stated that the present point tenderness over 
the ribs of the veteran may be due to costochondritis, or 
muscle strain.  In any event, the examiner opined that the 
veteran's costochondritis is less likely caused by or a 
result of the in-service chest wall injury.  In arriving at 
such conclusion, the examiner emphasized that the veteran did 
not sustain any permanent damage as a result of the in-
service incident, and current x-rays of the ribs are negative 
for abnormality.   

During the April 2007 VA spine examination, the veteran was 
diagnosed with scoliosis of the upper thoracic spine.  The 
examiner essentially concluded that the veteran's scoliosis 
is less likely related to service, explaining that scoliosis 
is not caused by being elbowed in the back; rather, it is 
caused by postural problems or genetics. 

Based on the foregoing evidence, the Board finds that the 
veteran's current costochondritis and thoracic spine 
scoliosis are not related to service, to include the in-
service chest wall injury and back pain.  The claims folder 
contains no medical opinions favorable to the veteran's 
claim.  

Moreover, to the extent that the veteran's scoliosis is a 
genetic disorder, the Board notes that congenital or 
developmental defects are not disabilities diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  As such, service 
connection for a congenital defect is not possible as a 
matter of law.  However, service connection may be granted 
for a congenital defect or disorder if the evidence 
demonstrates that such disorder was aggravated in service.  
VAOPGCPREC 82- 90 (1990).  In this case, the evidence does 
not show that any congenital scoliosis was aggravated during 
service.

In analyzing the claim, the Board acknowledges that the 
veteran is competent to describe his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder because he has 
not been shown to have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

For the reasons stated above, the Board finds that the 
competent medical evidence of record supports a conclusion 
that the veteran's currently diagnosed costochondritis and 
scoliosis of the thoracic spine were not incurred in or 
aggravated during the veteran's active duty service.


ORDER

Entitlement to service connection for residuals of a back 
injury, to include costochondritis and thoracic spine 
scoliosis, is denied.  

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


